FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                    July 8, 2010
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 KAT BAILOT,

              Plaintiff-Appellant,                       No. 10-1102
 v.                                                      (D. of Colo.)
 STATE OF COLORADO; MACHOL                     (D.C. No. 1:10-CV-00174-ZLW)
 & JOHANNES, LLC; and MARINER
 HEALTH CENTRAL, INC. in care of
 TBT ENTERPRISES INC.

              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges. **




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Kat Bailot 1 appeals from the district court’s dismissal of her complaint for

failure to comply with the requirements of Rule 8(a) of the Federal Rules of Civil

Procedure. The district court concluded her amended complaint failed to include

“a short and plain statement of the claim showing that the pleader is entitled to

relief,” F ED . R. C IV . P. 8(a)(2), and accordingly dismissed the complaint without

prejudice. The court also denied Bailot’s request to proceed in forma pauperis on

appeal. Our jurisdiction arises under 28 U.S.C. § 1291.

      Although the district court did not make explicit the source of its authority

to dismiss Bailot’s suit, it presumably did so under Rule 41(b) of the Federal

Rules of Civil Procedure. 2 “[T]o be sure, a failure to satisfy Rule 8 can supply a

      1
        Bailot is proceeding pro se, and therefore we construe her pleadings
liberally, holding them to “less stringent standards than formal pleadings drafted
by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, “we do not
assume the role of advocate,” and pro se status does not excuse a failure to
comply with the Federal Rules of Civil Procedure. Merryfield v. Jordan, 584
F.3d 923, 924 n.1 (10th Cir. 2009).
      2
        The court also could have dismissed the case pursuant to 28 U.S.C.
§ 1915, which governs proceedings in forma pauperis. The district court granted
Bailot permission to proceed in forma pauperis, and therefore was required to
dismiss the case if it determined that the complaint “fails to state a claim upon
which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

      The defendants also filed a motion to dismiss for failure to state a claim
upon which relief can be granted, under Rule 12(b)(6). The district court did not
explicitly rule on that motion; it dismissed the action without mentioning the
motion.

       Notably, all three potential sources of authority to dismiss the suit—Rule
41(b), 28 U.S.C. § 1915, and Rule 12(b)(6)—rely on the same standard: whether
                                                                        (continued...)

                                          -2-
basis for dismissal: Rule 41(b) specifically authorizes a district court to dismiss

an action for failing to comply with any aspect of the Federal Rules of Civil

Procedure.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County

Justice Center, 492 F.3d 1158, 1161 (10th Cir. 2007). Although the text of Rule

41(b) requires a defendant’s motion to dismiss, “the Rule has long been

interpreted to permit courts to dismiss actions sua sponte for a plaintiff’s failure

to prosecute or comply with the rules of civil procedure or court’s orders.” Olsen

v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003).

       “We review dismissals under Rule 41(b) for abuse of discretion.” Nasious,
492 F.3d at 1161. This deferential standard of review is especially appropriate

when, as here, the case is dismissed without prejudice. Id. at 1162.

       The district court found Bailot’s complaint lacking in at least two respects:

it insufficiently set out the district court’s jurisdiction, and it failed to include a

statement showing relief was warranted. The district court did not abuse its

discretion in making these findings.

       Regarding the statutory authority for jurisdiction, the original complaint

stated it was based on “Civil Rights and Employment,” and her amended

complaint stated it was based on “Federal Congress 18 USC 1622; 14th

Amendment Rights; Title VII Civil Rights Act of 1964; FDCPA 15 USC 1692.”


       2
        (...continued)
the plaintiff’s complaint set forth a claim for which she was entitled to relief.

                                            -3-
As the district court found, Bailot cannot bring a claim under 18 U.S.C. § 1622,

which is a criminal statute, and she completely failed to explain her Fourteenth

Amendment claims. The district court also determined, however, that Bailot

could have been seeking jurisdiction under Title VII for employment

discrimination or under the Fair Debt Collection Practices Act (FDCPA). Those

legal conclusions were not an abuse of discretion.

       Considering the rest of Bailot’s complaint in light of Title VII and the

FDCPA, the district court concluded the complaint still failed to set forth a short

and plain statement of the claims for relief. After careful examination of the

record, we find this conclusion was not an abuse of discretion. The complaint did

little to connect the facts alleged with any cause of action, nor did it indicate how

the defendants are responsible for the behavior described. “Rule 8 serves the

important purpose of requiring plaintiffs to state their claims intelligibly so as to

inform the defendants of the legal claims being asserted.” Mann v. Boatright, 477
F.3d 1140, 1148 (10th Cir. 2007). Bailot’s complaint failed in that regard.

       Bailot requests we allow her to proceed in forma pauperis on appeal. “A

party who was permitted to proceed in forma pauperis in the district-court

action . . . may proceed on appeal in forma pauperis without further authorization,

unless . . . the district court . . . certifies that the appeal is not taken in good

faith.” F ED . R. A PP . P. 24(a)(3)(A); see also 28 U.S.C. § 1915(a)(3) (“An appeal

may not be taken in forma pauperis if the trial court certifies in writing that it is

                                             -4-
not taken in good faith.”). The district court in this case certified that the appeal

was not taken in good faith, because Bailot failed to show “the existence of a

reasoned, nonfrivolous argument on the law and facts in support of the issues

raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

We can discern no error in this conclusion.

      For the foregoing reasons, we AFFIRM the district court’s dismissal of

Bailot’s complaint. Furthermore, Bailot’s motion for leave to proceed in forma

pauperis on appeal is DENIED. She is required to immediately make full

payment of her appellate filing fees.

                                                      Entered for the Court

                                                      Timothy M. Tymkovich
                                                      Circuit Judge




                                          -5-